Citation Nr: 0922044	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-06 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout, as secondary 
to service-connected diabetes mellitus.  

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, type II. 

3.  Entitlement to an effective date earlier than February 8, 
2005 for the granting of a total evaluation due to 
unemployability (TDIU). 

4.  Entitlement to an effective date earlier than February 8, 
2005 for the granting of Dependents' Educational Assistance 
(DEA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years 
prior to his discharge in July 1982. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for gout and entitlement to a rating in 
excess of 20 percent for diabetes mellitus, and from a May 
2006 rating decision which granted entitlement to TDIU and 
DEA, effective February 8, 2005.  Timely appeals were noted 
with respect to the denial of service connection for gout, 
the denial of an increased rating for diabetes mellitus and 
the effective dates for the granting of TDIU and DEA 
benefits.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on August 16, 2007.  A copy of the hearing 
transcript has been associated with the file.

In January 2008, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.



The issues of entitlement to an increased rating for diabetes 
mellitus and for earlier effective dates for TDIU and DEA are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Gout did not have its onset in service and is not otherwise 
related to active service or service-connected diabetes 
mellitus.  


CONCLUSION OF LAW

Gout was not incurred or aggravated in service and is not 
proximately due to the veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2003, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Additionally, in correspondence dated March 2006, the veteran 
was notified of the way initial disability ratings and 
effective dates are established. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claim.  The duties to notify and 
assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Analysis

The veteran does not contend and the record does not reflect 
that gout had its onset in service or is otherwise related to 
active service.  The veteran has placed the onset of gout in 
1998, long after service, and there is no suggestion in the 
clinical record that it is in any way related to his period 
of active service.  He has attributed gout to his service-
connected diabetes mellitus, stating that the verbal 
statements of his treating physicians have provided a link 
between the two disorders.

Post-service treatment records show that the veteran was 
first diagnosed with gout in January 2003.  He has had 
several attacks of gout since then.  There is no indication 
in the clinical notes that the veteran's gout was aggravated 
by diabetes mellitus.  There are some notes stating that 
diabetes has "complicated" the veteran's course of 
treatment for gout, but no reference to diabetes mellitus 
actually causing or aggravating the veteran's gout.  

On VA examination in March 2008, recurrent attacks of gout 
"since 1998" were noted.  After conducting an interview and 
a physical examination of the veteran, the VA examiner found 
that gout was "less likely as not [less than 50/50 
probability] caused by or a result of his service-connected 
type II diabetes mellitus."  The examiner noted that 
patients with gout also often presented with insulin 
resistance syndrome characterized by diabetes, 
hypertriglyceridemia, hypertension, and low high-density 
lipoproteins.  The examiner found no medical evidence 
indicating that gout or hyperuricemia could cause any of 
those disorders.  He noted that gout was often associated 
with diabetes mellitus because patients with gout often had 
diabetes, but indicated that he could find no medical 
literature supporting a finding that diabetes can actually 
cause or aggravate gout.  

The VA examiner is a medical doctor and competent to render 
an opinion in this matter.  The claims folder was reviewed 
and a history of the veteran's disorder discussed.  No 
evidence of record has been received that rebuts the 
examiner's opinion.  Absent a finding that gout can be 
medically related to a service-connected disorder, service 
connection for gout as secondary to a service-connected 
disorder is not warranted.

The veteran has contended that he was advised by physicians 
that his gout is related to his service-connected disorder.  
Hearsay medical evidence, as transmitted by layperson, is of 
limited probative value.  The connection between what a 
physician said and layperson's account of what he purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

The Board acknowledges the veteran's belief that his gout is 
medically related to his service-connected diabetes mellitus.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Furthermore, his recollection of what he has been told as to 
the etiology of his gout is not entirely consistent with the 
record.  The veteran has testified that he was told by his VA 
treating physicians that his gout was the result of his 
service-connected diabetes mellitus; however, the clinical 
notes make no reference to such statements.  The veteran's 
statements alone are insufficient to overcome the competent 
evidence of record.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's gout is medically related to a 
service-connected disorder.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for gout, as secondary to service-
connected diabetes mellitus, is denied.


REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's January 2008 remand.  The RO was 
asked to schedule the veteran for a VA diabetes examination 
in order to determine the effect, if any, of diabetes on the 
veteran's social and industrial activities; the degree of 
control achieved in response to medication; whether a 
restricted diet was required; and whether there is 
progressive loss of weight and strength, and if so, the 
extent and severity thereof.  The March 2008 examination 
report addressed only the issue of whether a restricted diet 
was required.  It did not address the effect of diabetes on 
the veteran's social and industrial activities; the degree of 
control achieved in response to medication; or whether there 
is a progressive loss of weight and strength.

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a 
remand is required to ensure that the orders of the Board's 
January 2008 remand are carried out.  

The above issues raise questions as the parameters of the 
veteran's service-connected disabilities within one year 
prior to filing of his TDIU claim.  The veteran filed his 
claim for entitlement to an increased rating for diabetes 
mellitus in June 2003.  In Norris v. West, 12 Vet. App. 413 
(1999), the Court held that a rating-increase claim may 
include a total rating claim where the veteran meets the              
§ 4.16(a) schedular requirements and the record on appeal 
includes evidence of unemployability based on a service-
connected disability or disabilities.  The outcome of this 
remand could also affect his entitlement to an earlier 
effective date for DEA.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  Thus, a decision on entitlement to an earlier 
effective date for TDIU and DEA is deferred pending the 
outcome of this remand.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
altered the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as they pertain to increased rating 
claims.  As the veteran has a pending claim for an increased 
rating for diabetes mellitus, the RO should provide 
corrective notice in accordance with Vazquez-Flores upon 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the veteran 
with corrective VCAA notification that is 
in compliance with the requirements set 
forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically, the notice 
should advise the veteran that, to 
substantiate his increased rating claim 
for service-connected diabetes mellitus, 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or an increase in severity of 
the disability as well as the effect that 
the worsening has on his employment and 
daily life.

In addition, the letter should include 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation- e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The RO should arrange for an 
examination of the veteran to determine 
the extent of his service connected 
diabetes mellitus. The examiner should 
review the claims folder prior to the 
examination and should indicate on the 
examination report that (s)he has reviewed 
the claims folder.  A copy of this Remand 
should also be provided to the examiner. 
Any indicated studies should be performed.

The examiner should describe in detail the 
effect, if any, the diabetes mellitus has 
on the veteran's social and industrial 
activities (e.g., whether the diabetes 
requires avoidance of strenuous 
occupational and/or recreational 
activities and other regulation of 
activities); the degree of control 
achieved in response to medication (i.e., 
is the diabetes well-controlled, poorly- 
controlled, or uncontrolled); and whether 
there is progressive loss of weight and 
strength, and if so, the extent and 
severity thereof.

3.  After the above has been completed, 
readjudicate the issues on appeal, to 
include the veteran's claims for 
entitlement to an effective date earlier 
than February 8, 2005 for the granting of 
TDIU and DEA, taking into consideration 
all evidence added to the file since the 
most recent VA adjudication.  If the 
issues on appeal continue to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


